DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicants elect Group II, claims 10 – 14, without traverse filed March 15, 2021 is acknowledged.  
	Applicants are advised to cancel claims 1 – 9 and 15 – 20 because they are directed to groups of non-elected claims.
	Claims 10 – 14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US Patent No. 10,548,071) in view of Gundavelli et al. (US Patent No. 10,912,147).
 	Regarding claim 10, Maaref discloses a computer-implemented method, comprising: receiving, from a user equipment (UE), a signal indicating a type of communication service associated with the UE; determining that a first radio band is not available for allocation of the UE; and allocating, based at least in part on the type of communication service and that the first radio band is not available for allocation of the UE, the UE to a second radio band, wherein the first radio band is an unlicensed radio band (see col. 3 lines 20 – 30, lines 55 – 60, col. 6 lines 9 – 15, col. 7 lines 15 – 21, if a condition on the complementary band (ex: Wi-fi protocol operating in the unlicensed band) prevents it from satisfying the statistical QoS constraint of the traffic, then the traffic may be assigned to the primary band).
Maaref does not disclose the following claimed features: regarding claim 1, the second radio band is a Citizens Broadband Radio Service (CBRS) radio band. 
Regarding claim 1, Gundavelli discloses the second radio band is a Citizens Broadband Radio Service (CBRS) radio band (see col. 1 lines 15 – 20, col. 2 lines 18 – 22, private Long Term Evolution (LTE) networks operating in the Citizens Broadband Radio Service (CBRS) band may provide better options for offloading traffic).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Maaref, and have the features, as taught by Gundavelli, in order to operate a private CBRS network to provide a reliable, high QoS, and secure LTE network for the mobile devices, as discussed by Gundavelli (col. 3 lines 16 - 20).
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US Patent No. 10,548,071) in view of Gundavelli et al. (US Patent No. 10,912,147) and further in view of Emmanuel et al. (US Pub. No. 2016/0174233).
Maaref and Gundavelli do not disclose the claimed features as recited in claim 11.
	Regarding claim 11, Emmanuel discloses wherein the type of communication service is a file download service (see para. 0042, a large file download). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Maaref and Gundavelli, and have the features, as taught by Emmanuel, where UE may reduce transmit power to improve coexistence when possible, as discussed by Emmanuel (para. 0046).
	

13 is rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US Patent No. 10,548,071) in view of Gundavelli et al. (US Patent No. 10,912,147) and further in view of Yamaguchi et al. (US Pub. No. 2002/0075895).
Maaref and Gundavelli do not disclose the claimed features as recited in claim 13.
	Regarding claim 13, Yamaguchi discloses wherein determining that the first radio band is not available for allocation of the UE further comprises: determining at least one of: (i) channels of the first radio band are allocated to other UEs, or (ii) that congestion level associated with the first radio band is above a congestion threshold (see para. 0027, transmitting the data at a transmission rate beyond the upper limit results in congestion). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Maaref and Gundavelli, and have the features, as taught by Yamaguchi, to control the data transmission rate in order to o implement failure-proof media transmission with TCP, as discussed by Yamaguchi (para. 0002, 0014).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US Patent No. 10,548,071) in view of Gundavelli et al. (US Patent No. 10,912,147) and further in view of Lee et al. (US Pub. No. 2009/0017824).
Maaref and Gundavelli do not disclose the claimed features as recited in claim 14.
	Regarding claim 14, Lee discloses wherein the UE is a first UE and the signal is a first signal, the method further comprising: receiving, from a second UE, a second signal; determining, based at least in part on the second signal, a second signal strength associated with 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Maaref and Gundavelli, and have the features, as taught by Lee, in order to n efficient handover technique between the licensed and unlicensed wireless access networks, as discussed by Lee (para. 0008).

					Pertinent Prior Arts

	Babaei et al. (US Pub. No. 2015/0163692), in the same field of endeavor as the present invention, disclose an invention where packets having certain traffic types may directed to the Wi-Fi radio, e.g., for Wi-Fi only devices and/or to utilize unlicensed spectrum, and packets having certain traffic types may be directed to the LTE radio, e.g., for LTE only device and/or to utilize licensed spectrum or diversity (para. 0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473